Citation Nr: 1021483	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for Crohn's disease, to 
include whether new and material evidence has been received 
to reopen a previously denied claim.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO decision denied reopening 
the Veteran's claim for service connection for Crohn's 
disease.  

Subsequently, the RO reopened the Veteran's claim but denied 
the Veteran's claim on the merits.  The Board has a legal 
duty to address the "new and material evidence" of 38 C.F.R. 
§ 3.156 requirement regardless of the actions of the RO.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  The Board will therefore preliminarily 
address the claim under the provisions of 38 C.F.R. § 3.156, 
concerning the submission of new and material evidence to 
reopen a claim.

In March 2010, the Veteran testified at a Board hearing at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  In May 2007, the Veteran also 
testified before a Decision Review Officer at the RO.  A 
transcript of the proceedings is of record.

The Board notes that the Veteran has filed a substantive 
appeal only for the issue of whether new and material 
evidence has been received to reopen a claim for Crohn's 
disease.  No other issue is before the Board at this time.


FINDINGS OF FACT

1.  The appellant's initial claim for service connection for 
Crohn's disease was denied in an unappealed March 1987 rating 
decision.

2.  Evidence received since the March 1987 rating decision is 
neither cumulative nor redundant of the evidence of record 
and raises a reasonable possibility of substantiating the 
claim for service connection for Crohn's disease. 

3.  The Veteran is shown to have first definitively 
manifested his Crohn's disease during his period of active 
service.  
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
service connection for the Crohn's disease.  38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A, 5107, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159, 3.303 (2009).

2.  As the statutory presumption of soundness is not rebutted 
by clear and unmistakable evidence, the Veteran's Crohn's 
disease was incurred in service. 
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107, 
7104; 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Since the Board is reopening and granting the claim for 
service connection for Crohn's disease, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

Reopening Claim

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered. 38 U.S.C.A. §§ 7104, 
7105. Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's application 
was received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." Such 
evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim for service connection for 
Crohn's disease was denied in an March 1987 rating decision 
on the basis that the Veteran's ulcerative colitis was not 
incurred or aggravated by the Veteran's military service and 
that there was no treatment for ulcerative colitis during 
service.  The Veteran was notified of this decision in March 
1987 but did not respond within the following year.

The Board therefore finds that the March 1987 rating decision 
to be final under 38 U.S.C.A. § 7105(c).  The question for 
the Board now is whether new and material evidence has been 
received by the RO in support of the Veteran's claim since 
the issuance of the denial in March 1987.

In this regard, the Board notes that the Veteran has 
submitted an opinion by a VA physician that states that it 
was much more likely than not that the Veteran's symptoms of 
a kidney stones while in service were related to his Crohn's 
disease, and therefore his Crohn's disease should be service-
connected.  As the newly received opinion serves to establish 
that the Veteran Crohn's disease began during his military 
service, it presents a reasonable possibility of 
substantiating the current claim and are "material" under 38 
C.F.R. § 3.156.

Accordingly, the claim for service connection for Crohn's 
disease is reopened. 
Service connection for Crohn's disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 
2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

The Veteran contends that his Crohn's disease began during 
his military service.  In the alternative, the Veteran claims 
that his Crohn's disease was aggravated by his military 
service.   The report of his September 1968 service entrance 
examination shows that he was not found to have any 
gastrointestinal abnormality.

His service treatment records show that the was treated for 
gastroenteritis in November 1969.  

Following service, the Veteran was diagnosed with Crohn's 
disease in July 1975.  Prior to this diagnosis, the Veteran 
was treated for drainage of a rectal abscess in October 1973.  
In addition, the Veteran has stated that almost immediately 
upon discharge, his colitis became more frequent and the 
cramping became more painful.  He has testified that he had 
symptoms in service and ever since discharge from the 
military.    

In July 2009,  a VA physician explained that the Veteran had 
a current diagnosis of Crohn's disease and has had a total 
colectomy with ileostomy.  The physician further stated that 
the Veteran had been treated with kidney stones when he was 
in service.  Kidney stones are generally infrequently seen in 
young patients, but are well recognized and are frequently 
seen in patients with Crohn's disease.  For these reasons, 
the physician opined that it was much more likely than not 
that the Veteran's symptoms of kidney stones while in service 
were related to his Crohn's disease.   The physician believed 
that the Veteran had Crohn's disease during service.  

In analyzing this case, the initial question for the Board is 
whether the Veteran's currently diagnosed Crohn's disease 
preexisted service.

Here, the "presumption of soundness" under 38 U.S.C.A. § 1111 
applies, as there was an induction examination in which the 
later-diagnosed-Crohn's disease was not detected.  See Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994); Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The burden of proof is thus on 
the Board to rebut the presumption by producing clear and 
unmistakable evidence that an injury or disability existed 
prior to service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).

In the present case, there is at least one piece of 
documentation confirming that the Veteran was treated for 
gastrointestinal symptoms prior to service.  In December 
1984, the Veteran's private physician stated that the Veteran 
was diagnosed with "acute ulcerative colitis" in October 
1963.  He noted that it became chronic and recurrent.  The 
physician noted that he last treated the Veteran in 1968 for 
pharyngitis.  The physician further stated that it was his 
understanding that the Veteran's final diagnosis had been 
Crohn's disease and since 1971 he has had aggravation of 
symptoms.  

The standard for the Board, as noted above, is clear and 
unmistakable evidence to rebut the presumption of soundness.

In Kinnaman, the Court of Appeals for Veterans Claims (Court) 
held that a final diagnosis four months after induction into 
service did not in itself show clearly and unmistakably that 
the disease existed before service, when that disease was not 
noted on the Veteran's entrance physical.  Kinnaman, 4 Vet. 
App. at 27.  The record in that case also contained other 
evidence that a doctor indicated it was "probable" that the 
Veteran's condition began before service.  Id.  The Court 
also held that the doctor's statement that there were signs 
which indicate or suggest that the condition was present 
prior to induction and his opinion that it was probable, but 
not absolutely certain, that the condition began prior to 
service, when considered with the other evidence, did not 
constitute clear and unmistakable evidence.  Id.

In this case, the Veteran's induction physical in September 
1968 was normal, and he was not diagnosed with Crohn's 
disease until after service, although he was treated for 
gastroenteritis during service.  The July 2009 VA physician's 
opinion also provides evidence that he suffered from Crohn's 
disease during service.  Given the normal induction 
examination, the diagnosis of "acute" ulcerative colitis 
prior to service, and the likely diagnosis of Crohn's disease 
in service, the Board finds that like in Kinnaman, the 
evidence falls short of that high standard of clear and 
unmistakable evidence.  As such, the presumption of soundness 
under 38 U.S.C.A. § 1111 applies, and the question become 
whether the Veteran's Crohn's disease was incurred in 
service.

In this regard, the Board notes that the Veteran was treated 
for gastroenteritis during service and has testified that he 
suffered from symptoms of Crohn's disease during service but 
did not seek medical treatment.  In addition, the VA 
physician opined that it was much more likely than not that 
the Veteran's symptoms of kidney stones while in service were 
related to his Crohn's disease.  He explained that kidney 
stones are generally infrequently seen in young patients, but 
are well recognized and are frequently seen in patients with 
Crohn's disease.  Therefore, the physician believed that the 
Veteran had Crohn's disease during service.  Furthermore, the 
treatment records show consistent treatment for Crohn's 
disease following the Veteran's discharge from service.

Overall, the Board has reviewed all of the evidence of record 
and concludes that it is clear that the question of whether 
the Veteran's current Crohn's disease first manifest in 
service is, at minimum, in equipoise.  When there is 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, as 
the evidence is at least in equipoise, the benefit of the 
doubt doctrine is applicable and the Veteran prevails.  The 
claim for service connection for a Crohn's disease is 
granted.


(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence having been submitted for the claim 
for service connection for Crohn's disease, the claim is 
reopened.  

Service connection for Crohn's disease is granted.

 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


